Beck, J.
There can be no mortgage of a crop until it is planted. Redd v. Burrus, 58 Ga. 574; Hall v. State, 2 Ga. App. 739 (59 S. E. 26). And while, under the provisions of § 3349 of the Civil Code, the lien of a mortgage on crops given to secure the payment of debts for money borrowed to aid in making and gathering such crops is superior to judgments of older date than such mortgage, where the money to secure the payment of which the mortgage is given is furnished in the year in which the crop is grown, the general rule first stated is not altered by the code section referred to; and as the evidence authorized the court, upon the hearing of a rule against the sheriff for the distribution of money in his hands, arising from the sale of certain farm products, the money being claimed by a mortgagee (the plaintiff in error) and by the defendants in error (who were plaintiffs in executions based upon judgments older than the mortgage), to find that the crops which produced the property sold were not planted at the time of the execution of the mortgage, the court did not err in holding that the money should be awarded to the holders of the judgment liens.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.